Case No. 04-I4-00483-CV


ROWLAND J. MARTIN                                 )    TEXAS COURT OF APPEALS
          Appellant                               )


v.                                                )    FOR THE FOURTH DISTRICT               2
                                                  )                               ■/X       **     ■_■"'
EDWARD HRAVENEC AND 1216                          )
WEST AVE. INC.                                    )                                        £
          Appellees                               )    BEXAR COUNTY, TEXAS


      APPELLANT'S MOTION FOR REHEARING ON ORDER OF APRIL 16; 2015
     AND ADVISORY TO THE COURT ON COMPLIANCE WITH TEX. R. CIV.'fe 7


          Appellant Rowland J. Martin, files this "Motion For Rehearing On Order Of April 16.


2015." pursuant to TEX. R. APP. P. 38.1 and Tex. R. Civ. P. 7, to call the Court's attention to an


apparent administrative oversight with respect to Appellant's intended "Amended Reply Brief."

to request waiver of strict compliance foreitations in footnote #3 of the intended "Amended


Reply Brief," and to confirm compliance with Tex. R. Civ. P. 7 for purposes of the instant


appeal.


                                                   1


          Judicial notice of Appellant's Advisory To The Court on April 7. 2015 is respectfully

requested, and notice that the Court's April 16th order cites a paper other than the briefing


document that was submitted for tiling with leave of the Court on April 7. 2015 as provided in

the Court's Order on April 6, 2015. Although docket records as of April 22, 2015 show thai the


intended "Amended Reply Brief" was accepted for filing on April 8, 2015, the April 16'1' Order

refers to a different document tiied on April 6. 2015. See attachments in Exhibit A. As of April

22. 2015, moreover, the only reply brief of record was other than the one that was intended to

correspond to the docket entry on April 8. 2015. Upon inquiry. Deputy Clerk Lus Estrada


explained this discrepancy by reference to the fact that the internal processing of Appellant's
intended "Amended Reply Brief" was inadvertently delayed, thus indicating that intended


"Amended Reply Brief had been omitted from docket records at the time when the Court

entered its order on April 16. 2015. On April 23. 2015, Deputy Clerk Estrada confirmed that the

error has been corrected. Because the intended "Amended Reply Brief filed on April 8

contains an exhibit from a Clerk's Supplemental Record that does not appear in the April 6lh

document. Appellant purchased a copy of the intended "Amended Reply Brief" and served the


copy on Appellees to avoid confusion as proven in the attached proof of service. Upon further


examination, however, it appears that the intended "Amended Reply Brief mistakenly utilized


an inappropriate method of citation in the text of footnote #3.


                                                   II


        Rule 38 provides in pertinent part that a "brief must contain a clear and concise argument

for the contentions made, with appropriate citations to authorities and to the record." TEX. R.

APP. P. 38.1 (h). A point of error is waived if it contains argument without appropriate citations.


TXO Prod Co. v, M.D. Mark, Inc., 999 S.W.2d 137, 143 (Tex. App.-Houston [14th Dist.] 1999.

pet. denied). There is no question that the law holds pro se litigants to the same standards as


licensed attorneys and that they must comply with all applicable laws and rules of procedure.

Greenstree! v. Heiskell. 940 S.W.2d 831. 834 (Tex.App.--Amarillo 1997, no writ), reh'g denied.

960S.W.2d713(percuriam).


        At the same time, the Texas Supreme Court has balanced the interest in strict compliance

with briefing rules, with a policy that discourages affirmance of a judgment in any case solely

because of briefing deficiencies. Inpetco, Inc. v. Texas Am. Hank, 729 S.W.2d 300. 300

(Tex. 1987) (per curiam). The policy favoring construction of briefing documents in the interest

of justice affords appellate courts clear discretion to entertain a point of error if the Court is able
to discern, with reasonable certainly, the errors presented for appeal. State v. Interstate

NorthboroughP'ship , 8 S.W.3d 4. 7 n.2 (Tex, App.— Houston [MthDist.] 1999, pet. granted).

                                                  Ill


        Applying the guidinu principles noted above. Appellant requests clarification of the terms

for the submission of the appeal stated in the Courts Order of April 17. 2015. and instructions in

a future order to facilitate compliance by the undersigned litigant with the governing rules.


                                                  A

        Out of an abundance of caution to avoid reliance on an unintended substitution of the


intended briefing document with an unintended briefing document, the Court is requested to

amend its order to refer specifically to the "Amended Reply Brief1 that was submitted for filing


with leave of Ihe Court on April 7. 2015. and filed on April 8. 2015 according to docket records


dated April 22, 2015. and to instruct the parties to rely on that document going forward. The

requested clarification does not call for the Court to entertain any motion \o amend because the


intended "Amended Reply Brief has been in the Court's possession since April 7. 2015. and was


inadvertently omitted from the case docket according to information provided by Court staff.


                                                   B


        Regarding footnote #3 in the intended "Amended Reply Brief," in lieu of requesting


amendments that the Court has already indicated it is not willing to consider, the Court is instead

simply requested to waive strict compliance with Rule 38 for purposes of footnote #3, and to

credit Appellant's substantial compliance in the interest of avoiding affirmance of the judgment

below based on briefing deficiencies. Appellant's citations to Appellee Edward Bravenec's

testimony identify the date, page and lines of the relevant reporters transcript, and al! the

citations to his testimony correspond to Volume Four of the Reporters Record. Citations to the
record statements of Attorney Glenn Dcadman also identify the date, page and lines of the

relevant transcript, and with one exception involving the hearing on May 23. 2015, refer to

Reporter's Record Volumes Four and Five. In retrospect, however. Appellant's reliance on the

abbreviation. "CRT", in footnote #3 could be construed as inappropriate, but can also be cured

without the filing of an amended pleading through a waiver of strict compliance. Subject to the

proposed waiver. Appellant believes that the citations in the intended "Amended Reply Brief

are in all other respects in a form that enabled the Court to discern, with reasonable certainty, the

date, page and lines of the relevant reporters' transcripts, the basis of the errors that are presented

for review, and the evidence in the record that specifically supports each point of error alleged.

                                                   C


        Appellant is unclear the Court's intentions respecting arguments in the Appellees'


responding briefreferring to issues about fraud that were not part of the trial court on April 9,

2015, and with respect to corresponding arguments in the 'Amended Reply Brief." Further,


because the Court's orders lo date refer only to subject matter of the Appellant's brief that it does

not intend to consider, the denial of Appellant's Motion For Judicial Notice could be construed


to deny Appellant's opportunity to offer oral argument on the deed conveyance on July 8. 2014


from Edward Bravenec to Torralba Properties, Inc., as an issue bearing on the two orders

designated for interlocutory review. Out of an abundance caution to comply with the Court's


April 16" order, while also preserving opportunities for oral argument on a potentially

dispositive fact issue, Appellant requests instructions lo clarify the treatment of the deed


conveyance issue for purposes of oral argument. Texas Government Code Section 22.220(c).
                                                     D


        Appellant owes the Court a duly of candor, in light of the cover page of his '"Amended


Reply Brief referring to his "representative capacity" as Administrator for the Estate of King, to


disclose that a controversy bearing on the oral argument scheduled for May 7. 2015. has been


raised in the 150th District Court by Attorney Bradley Balderamas of the Law Firm of

Linebarger, Goggan. Blair, and Sampson. Texas Government Code Section 22.220(c). Although


Attorney Balderamas disputes that Appellant is authorized to make appearances as Administrator


for the Estate of King, his contention in fact rclitigates an issue that the Bexar County Probate


Court #1 considered and disposed in Appellant's favor at a recent hearing on March 31, 2015. '

        Consistent with the oral ruling of the Probate Court following exceptions to the so-called


"Minnesota Rule," Appellant's appearance in the instant interlocutory appeal can fairly be


described as one in his individual capacities as Administrator and Heir of the Estate of King.


Appellant is the sole beneficiary of a heirship settlement agreement approved by the Probate


Court. The settlement agreement assigns to him a fee simple interest in the heirship rights to the


real property of the Estate. As there is no other living beneficiary of the Estate for Appellant to


represent, and there no creditors of the Estate in the ordinary course of business, there is no


exercise of representative capacity per se for the benefit of third party beneficiaries and creditors




       See, "Pro Se Executors - Unauthorized Practice Of Law, Or Not?" Michael Halfield. Baylor Law
Review, August 4, 2010 (noting a split among Texas courts and staling that Bexar County Probate Court
#1 follows the exception to the so-called Minnesota rule which permits pro se litigants to appear where
they are the sole beneficiary of an affected estate): and "Standing, Capacity and Jurisdiction." Lauren K.
Davis. State Bar Of Texas, Advance Estate Planning And Probate Course, June 26-28, 2013 (citing e.g.
Tex. Prop. Code § 1 1 1.004(7) which defines an "interested person" as "A trustee, beneficiary, or any
other person having an interest in or claim against the irust or any person who is affected by the
administration of the trust Whether a person is ... an interested person may vary from lime to time and
must be determined according to the particular purposes and matter involved in the proceeding.")
Consistent with the above commentaries, the fact situation here presents none of the infirmities discussed
in the reported cases in Sells v. Drott, 259 S. W.3d ! 56 (Tex. 2008), Steele v. McDonald, 202 S.W.3d 926
(Tex. App. - Waco 2006); In re Guetershh, 326 S.W.3d 737, 739-40 (Tex. App. -- Amarillo 2006).
that could plausibly cause Appellant's pro se appearances to depart from the authorized scope of

Rule 7. The only remaining claimants interested in the estate administration are Attorney


Balderamas" clients, the Bcxar County Tax Authorities, but the tax units arc not creditors in the


ordinary course, because both Attorney Halderamas and the tax authorities are respondents of


proceedings for offsetting claims that Appellant is prosecuting in the Probate Court and the 15O'h

District Court, respectively. The tax authorities status as creditors is also clouded because they


have not submitted a denial under oath of the rejected status of their claims to date as required by


Estates Code Section 355.066(b). Although the merits of the latter proceedings are clearly

beyond the scope of the instant interlocutory proceeding. Appellant's disclosure is simply

calculated to demonstrate that Tex. R. Civ. P. 7 authorizes Appellant to make a pro se


appearance as estate administrator in this proceeding because estate business at this point


consists of winding up claims that revolved around his individual capacities.

       To avoid any possible appearance of impropriety. Appellant recently nonsuited a chose in


action attributed supposedly to the listatc of King by Attorney Balderamas in a motion filed by


him, in Case No. 2014-CI-04779 in the 1501'1 District Court, that sought to enjoin Appellant from

continuing to make pro sc appearances as Estate Administrator. Although service of the motion

to disqualify has not been perfected, and Appellant's intervening filing of a notice of nonsuit

ostensibly divests the pro sc appearance issue from the plenaryjurisdiclion of the 150* District

Court, Appellant remains concerned about the timing, nature and purpose of the underlying of

the motion1 about the risk that a refusal by Attorney Balderamas to drop the setting in response to

the notice of nonsuit could interfere with preparations for oral argument; and about the related

risk that a hypothetical misapplication of Rule 7 at the hearing set for April 30, 2015 might


interfere with the Court's appellate jurisdiction or expose Appellant lo questions about contempt.
The Linebarger firm has aligned itself with the Law Office of McKnight and Bravenec in the

past on the issue of whether the tax authorities' original tax suits against the heirs ofthe Estate of

King were improper. Further, predatory litigation tactics have been used by both groups in the


past to Appellant's detriment as reflected by the disputed findings in Temporary Injunction


Order of July 17, 2035 that arc presently under review, in light ofthe above. Appellant


respectfully requests an indicative ruling by the Court to preserve its interlocutory appellate

jurisdiction, and to insulate Appellant from undue harassment pending the oral argument set for


May 7, 2015. See e.g., "Email Message of Rowland Martin to Attorney Don Sleeker dated April


17. 2015" in attachments to Exhibit B.


                                                  IV


        Subject to the terms proposed above. Appellant believes that his intended '"Amended


Reply Brief substantially complies with all the Court's earlier directives, and is presented in


such a manner that no amendments are needed to enable Court personnel to discern the relevant


points of error in light of explanatory comments above. Equally important, the proposed terms


aid the Court's appellate jurisdiction, in the specific context ofthe Texas Citizen's Participation


Act. by effectuating the policy ofthe Texas Supreme Court on avoiding affirmances based on


harmless briefing deficiencies. Irtpetco, Inc. v. Texas Am. Bank, Id.


        WHEREFORE, PREMISES CONSIDERED, Appellant prays that the Court grant relief


in all things, for such other relief both in law and in equity as he may be justly entitled.


Dated: April 23, 2015                                          Respectfully Submitted,



                                                               Rowland J. Martin
                                                               951 Lombrano
                                                               San Antonio, Tx 78207
                                                               (210)323-3849
                                CERTIFICATE OF SERVICE


       I mailed a copy of Appellant's '"Motion For Rehearing On Order Of April 16, 2015," and

remailed a copy of "Amended Reply Brief filed on April 8. 2015. to Attorney Glenn Deadman.


at 509 S. Main. San Antonio Texas, by certified mail return receipt requested (Exhibit C). and


hand delivered a copy to Attorney Don Stecker of the Law Firm of Linebarger, Goggan. Blair

and Sampson, at 711 Navarro Street. San Antonio. Texas, on April 23. 2015.




                                                            Rowland J. MarW


                             CERTIFICATE OF CONFERENCE


       I certify that I conferred on April 15, 2015 by telephone, and on April 17, 2015 by email


transmission, with Attorney Don Sleeker of the Law Firm of Linebargcr. Goggan. Blair and


Sampson about the motion filed by Attorney Bradley Balderamas in Case No. 2015-CI-04779 in


the 150th District Court on April 15, 2015, and which it scheduled for hearing on April 30, 2015.

The reply on April 17, 2015 to my expression of interest in dropping the setting for the motion to

disqualify scheduled for April 30. 2015 does not indicate that the mailer has been resolved.




                                                            Rowland J. Martin*
A
                               CASE NUMBER 2015-CI-04779

ADMINISTRATOR FOR THE ESTATE                        §      IN THE DISTRICT COURT
OF KINO,                                            §
                      Petitioner                    §
VS.                                                 §
                                                    §       150Ih JUDICIAL DISTRICT
BEXAR COUNTY. CITY OF SAN                           §
ANTONIO AND SAN ANTONIO                             §
INDEPENDENT SCHOOL DISTRICT
                      Respondents                           BEXAR COUNTY, TEXAS



AMENDED CERTIFICATE OF CONFERENCE PERTAINING TO BEXAR COUNTY'S
         MOTION TO DISQUALIFY ROWLAND J. MARTIN, JR., TO APPEAR
                  I'RO SE FOR THE ESTATE OF JOHNNIE MAE KING



       The undersigned attorney of record for Bexar County certifies that on April 15, 2015, he
conferred with Rowland J. Martin, Jr., regarding the substance of Ihis Motion.         After said

conference, the parties were not able to agree to a resolution of the matter. Therefore, this

Motion is submitted to the Court for resolution. The undersigned attorney advised Mr. Martin

that the Motion has been set for hearing on April 30, 2015 at 8:30 a.m., in ihe Presiding District

Courtroom, Bexar County Courthouse, San Antonio, Texas.


                                     Respectfully submitted,

                                     LINEBARGER, GOGGAN, BLAIR & SAMPSON,
                                     711 Navarro Street, Suite 300
                                     San Antonio, Texas 78205
                                     (210) 225-4422-Telephone
                                     (210) 225-q410 - Facsimile




                                             Lilia Gibson (SBN: 24006250)
                                             Lilia.Gibson@LGBS.com
                                             Brad Balderrama (SBN: 24040464}
                                             Brad.Balcrrama@LGBS.com
                                             Don Stecker (SBN: 19095300)
                                             Don.Stecker@LGBS.com


                                     ATTORNEYS FOR RESPONDENT,
                                     BEXAR COUNTY
                                  CERTIFICATE OF SERVICE


       I hereby certify that a true and correct copy of the foregoing Amended Certificate of

Conference Pertain to Bcxar County's Motion to Disqualify Rowland J. Martin, Jr., to Appear

Pro Se for the Estate of Johnnie Mae King has been delivered pursuant to Texas Rule of Civil

Procedure 21a to the following:


Rowland J. Martin
951 Lombrano
San Antonio, Texas 78207
PETITIONER


Savita Rai
Samuel Adams
Office of the City Attorney
City of San Antonio
401 S. Frio
San Antonio, Texas 78207
RESPONDENT, CITY OF SAN ANTONIO




on this the it,   day of April, 2015.




                                                              Baldcrrama
                                                         Don Stecker
                                          «e. nooaieoaseiiu   «:uui-e^- izojarxn-tuii i-useiNO.




        From: Rowland Martin 
           To: don.stecker 

      Subject: Re: Probate Case No. 2001-PC-1263 and Civil Case No. 2015-CI-04779
         Date: Fri, Apr 17, 2015 8:20 pm
Attachments: Probate CourtAdvisory.pdf (396K). Probate Court Amended Petition.pdf (879K),
                District Court Nonsuit Notice.pdf (950K)



Mr. Stecker.


Thank you for honoring my personal request not to be served by email. I rely on email here to inform you at the
earliest possible opportunity of the steps I took today to resolve the issue about a supposed pro se appearance for
the estate that prompted the tax authorities to file a motion to disqualify.


Though I have not received service of the motion, I investigated the law you described as the basis for it. I conclude
that your interpretation corresponds to the so-called Minnesota rule. Your interpretation of the rule is essentially
correct but only in relation to Texas counties that follow the Minnesota rule.


Bexar County is not one of those counties. A Baylor Law Review commentary by Attorney Michael
Hatfield. Hatfield's commentary states that that Bexar County Probate Court #1 follows the exception to the
Minnesota rule by permitting non-attorney pro se litigants to act as an estate administrator if the person is the only
heir of (he estate in question. The latter reflects the policy that the Bexar County Probate Court #1 followed on March
31, 2015, at a point when the tax authorities were on actual notice of pleadings in Case No. 2015-CI-04779. To avoid
any appearance of impropriety, I corrected past filings that mistakenly referred to the Estate of King as a plaintiff
party, and I submitted documentation to establish that I hold a fee simple heirship interest in the real property of the
estate by virtue of a settlement agreement in 2008. I also address the fact issue about the tax authorities apparent
suits on rejected claims.


The problem, as I see it now, is that the lax authorities' motion asks the District Court to apply the Minnesota
rule after the Probate Court expressly ruled in favor of the exception. The effect of the motion, therefore, is to
deprive me of a privilege that the Probate Court routinely extends to similarly situated pro se litigants in derogation of
a ruling the Probate Court has already made. Because my appearances in the individual capacities of "Administrator"
and as "Heir" both comply with the interpretation of Tex. Civ. R. P. 7 that the Probate Court applied on March 31,
2015, and because it is not my intention to rely on a representative capacity in any court, I filed a nonsuit on the part
of the controversy in Case No. 2015-CI-04799 that corresponds to the fact issue about pro se appearances for the
estate raised in the tax authorities' motion.


Attached are courtesy copies of the "District Court Nonsuit Notice," a "Probate Court Advisory" notifying Bexar
County Probate Court #1 of the steps I've taken to avoid any appearance of impropriety, and an Amended Petition
For Bill of Review in Case No. 2001-PC-1263 curing an earlier pleading error. A formal citation has been prepared for
formal service with the amended bill of review petition with the correct designation of the parties.


In the meantime, thank you for bringing this pleading error to my attention. For the reasons explained in the attached
filings, I rely on the nonsuit filing and the amended pleadings as a complete resolution of the part of Case No. 2015-
CI-4779 that relates to the disqualification controversy the tax authorities raised, and that the Probate Court is now
the trial court of competent jurisdiction to resolve any residual issues concerning its ruling on March 31, 2015. I trust
that you agree that this clearly is not an issue we should waste a lot of time on.


Best Regards.

Rowland Martin




                  si I_cIrl'cn_i we JDt                                                                                     1/1
Automatic reply: Probate Case No. 2001-PC-1263 and Civil Case No. 2015-CI-04779                                     Page 1 of 1




    From: Don Stecker 
      To: Rowland Martin 
 Subject: Automatic reply: Probate Case No. 2001-PC-1263 and Civil Case No. 2015-CI-04779
    Date: Fri. Apr 17,2015 8:21 pm


 1 am currently out of the office and will return on Monday, April 20, 2015. Should you need
 immediate assistance you may contact Jane! Quintanilla at ext, 5346 or via email at
 .lancl.OLiintanilla@lgbs.com or Sara Garza at ext. 5216 or via email to sar

 Don Stecker
 Partner
 Unabarger Goggan Blair & Sampson, LLP
 Attorneys at Law
don .sleeker'1??1 l»hs.com
 Main: (210) 225-6763
 Fax: (210)225-6410
 hup:'/www.kbs.com/


 CONFIDENTIALITY STATEMENT
 Tiiis transmission may be: (1) subject to the Attorney-Client 1'rivilege, (2) an attorney work producl. or (3) strictly
 confidential. If you are not the intended recipient of this message, you may not disclose, print, copy or disseminate ibis
 information, If you have received this in error, please reply and nolify ilie sender (only) ;md delete the message.
 Unauthorized interception of this e-mail is u violation of federal criminal law.




https://mail.aol.com/\vebmail-std/en-us/PrintMcssage                                                                   4/22/2015
B




10
Case Detail                                                                                                                            Page 1 of9




  CASE:                   04-14-00483-CV
  DATE FILED;



  CASE TYPE:              INTERLOCUTORY



  STILE.                  RCMtAND MARTIN. JR




  V.:                     EDWARD L FJFtAVENEC AND 1216 WEST AVE.INC



  ORIGPROC:               NO



  TRANSFER FROM:



  TRANSFER IN:




  TRANSFER CASE:



  TRANSFER TO:



  TRANSFER OUT:



  PUB SERVICE:            WEST PUBLISHING




APPELLATE BRIEFS



        DATE         EVENT TYPE                                           DESCRIPTION   DOCUMENT


                                                                                         AMENDED REPLY BRIEF         1 PDF/1.7S MB ]
        04/08/2015   REPLY BRIEF FILED                                    APPELLANT
                                                                                         NOTICE      | PDF/69 KB!



        03/23/2015   BRIEF FILED ■ ORAL ARGUMENT NOT REQUESTED            APPELLANT      REPLY BRIEF     [ PDF/1 86 MB ]



                                                                                         REPLY BRIEF     i PDF/1 BJM8]
        03/02/2015   BRIEF FILED - ORAL ARGUMENT NOT REQUESTED            APPELLEE
                                                                                         NOTICE      (PDF/69 KB I



                                                                                         SUPPLEMENTAL APPENDIX           [ PDF/M 11 MB 1
        01/30/2015   APPENDIX FILED                                       APPELLANT
                                                                                         NOTICE      [PDF/79 KB]



                                                                                          AMENDED BRIEF       [ PDF/S1.77 MB |
        01/12/2015   AMENDED BRIEF FILED                                  APPELLANT
                                                                                          NOTICE     [PDF/69 KB |



                                                                                          ANT APPENDIX      [ PDF/S 21 MB j


        01/05/2015   BRIEF FILED - ORAL ARGUMENT REQUESTED                APPELLANT       ANTBJUEF      [P0F/260M31


                                                                                          NOTICE     1 PDF/69 KB ]




CASE EVENTS




        DATE                      EVENT TVPE                DESCRIPTION          DISPOSITION                    DOCUMENT

        04/16/2015                MOTION DISPOSED           APPELLANT

                                  SET   FOR   SUBMISSION
        CM/16/2015
                                  ON BRIEFS




http://\\rw\v.scarch.txcourts.gov/Case.aspx?cn^04-14-00483-CV&coa=coa04                                                                    4/22/2015
                                                                                     RLKCOPY




                            jfourtlj Court of
                                   &an Antonio, Qtexasi

                                            April 6.2015


                                         No. 04-14-00483-CV


                                        Rowland MARTIN. Jr.,
                                              Appellant


                                                 v.




                       Edward L. BRAVENEC and 1216 West Avc., Inc..
                                              Appellee


                   From the 285th Judicial District Court, Bexar County, Texas
                                  Trial Court No. 2014-CI-07644
                             Honorable Dick Alcala. Judge Presiding



                                           ORDER


       The Appellant's Motion for Extension of Time to File Amended              Reply Brief is
GRANTED. Tim is extended to April 8. 2015.




       IN WITNESS WHEREOF, 1 have hereunto sefhiy hand and affixed the seal of the said
court on this 6ih day of April. 2015.




                                                      Keitfi E. Hotttc
                                                      Clerk of Court
                                   Ciisc Nu. O4-I4-(H)483-CV


ROWLAND.I. MARTIN                                    TKXAN COIRTOF AIM'KW^fv _■;
                                                                                                    .'i ':■ U;
       Appellant




v.                                                   FOR THE FOURTH DISTRICT


EDWARD BRAVENECANB 1216
Wr.ST AVE. INC.
       Appellees                             )       BEXAR COUNTY, TEXAS

                                ADV1SORV TO THK COURT

       Notice is hereby given lhai a corrected briefiiiL! document was liled with ihc Cleric on

April 6. 20! 5. as proposed in Appellant's Motion For lixtension ol'Tiine tiled on April 2. p015.

[ind as ordered by ihc Conn on March 26, 21115. The imulveriern omission to style the submission

on .April 6, 2015 as an -Amended Reply Brief" is corrected by the filing, on .April 7. 2015. of a

briefing document with the proper title. The amended submission was also enlarged to include


minor editorial changes and to add an Exhibit I) consisting of an iicm from the Clerk's

Supplemental Record filed tin or about Febnian l'>. 2015.


Dated; April 7. 2015                                         Respectfully Submitted.




                                                             Rowland J. ManiiiJ
                                                             051 Lnmbrano
                                                             San Antonio. 1 \ 78207
                                                             (210)323-3849
                  Case No. 04-14-00483-CV




                IN THE COURT OF APPEAL
         FOURTH SUPREME JUDICIAL DISTRICT
                  SAN ANTONIO, TEXAS




           ROWLAND J. MARTIN. APPELLANT
INDIVIDUALLY AND IN HIS REPRESENTATIVE CAPACITY AS
      ADMINISTRATOR FOR THE ESTATE OF KING

                             v.




EDWARD BRAVENEC AND 1216 WEST AVE., INC., APPELLEES




        APPELLANT'S AMENDED REPLY BRIEF




                  On Interlocutory Appeal
      From Orders Of The 285th Judicial District Court
                    Bcxar County, Texas



                                          Submitted By:


                                          Rowland J. Martin
                                          951 Lombrano
                                          San Antonio, Texas 78207
                                          (210)323-3849
MHCEng           DATE.           No. 515982
RECEIVED FROM_           iiuv—     $
                                       .DOLLARS
oforrewj
Ofor.

ACCOUNT
           \r
PAYMENT
            ■?
BAL. DUE
c




11
      U.S. Postal Service™
      CERTIFIED MAIL™ RECEIPT
      (Domestic Mall Only; No Insurance Coverage Provided)
m
ru    For delivery information visit our website at www.uapa.coma
[T

            SAN-
ru
                        Postage
p
m
                  Cortiflad Feo

ru
          Return Receipt Feo
□
     (Endorsement Required)

      RosUlcted Delivery Feo
     (Endorsement Required)


     : Tbtnl Postage & Fees       $
                                             ?820£
                             ^^.y Wfin^ kF^^f^-^A.-
     'Sffoei'Apt No.;
o    or PO Box No.       io?
     ~61iy. Siaie," ?

     PS Form 3800, August 2006                   Sec Reverse tor Instructions